Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-27-2008

Omer Masse v. APA Transp Corp
Precedential or Non-Precedential: Precedential

Docket No. 07-1050




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Omer Masse v. APA Transp Corp" (2008). 2008 Decisions. Paper 278.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/278


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                      PRECEDENTIAL


    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT


         Nos. 07-1050, 07-1051, 07-1052


IN RE: APA TRANSPORT CORP. CONSOLIDATED
               LITIGATION

     TEAMSTERS LOCAL UNION NO. 560,
           Appellant No. 07-1050
               __________

IN RE: APA TRANSPORT CORP. CONSOLIDATED
               LITIGATION

   BRIAN CAMPBELL; JOHN CRONIN JR.;
   ANDREW IMPERATORE; OMER MASSE;
    GARY PEGORARO; DEBORAH TETRO;
         and RICHARD YURCISIN,
           Appellants No. 07-1051


IN RE: APA TRANSPORT CORP. CONSOLIDATED
               LITIGATION

     TEAMSTERS PENSION TRUST FUND
     OF PHILADELPHIA AND VICINITY;
         TEAMSTERS HEALTH AND
     WELFARE FUND OF PHILADELPHIA
      AND VICINITY; and TEAMSTERS
             LOCAL NO. 470,
           Appellants No. 07-1052


  On Appeal from the United States District Court
          for the District of New Jersey
        Honorable Garrett E. Brown, Jr.
            (Civ. A. No. 02-CV-3480)
                       ___________

                   Argued March 11, 2008


  Before: FUENTES, CHAGARES and ALDISERT, Circuit
                      Judges.

              (Opinion Filed August 29, 2008)
                       ___________


David Grossman
Cohen, Leder, Montalbano & Grossman
1700 Galloping Hill Road
Kenilworth, NJ 07033
Counsel for Appellant
Teamsters Local Union No. 560

John C. Lankenau
Lankenau & Miller
Suite 10A
20 West 86th Street
New York, NY 10024
Counsel for Appellants
Brian Campbell; John Cronin Jr.; Andrew Imperatore; Omer
Masse; Gary Pegoraro; Deborah Tetro; and Richard Yurcisin

Paul A. Friedman                  [ARGUED]
Blank Rome
405 Lexington Avenue
The Chrysler Building
New York, NY 10174
Counsel for Appellants
Teamsters Local Union No. 470; Teamsters Pension Trust Fund
of Philadelphia and Vicinity; Teamsters Health and Welfare
Fund of Philadelphia and Vicinity

Keith R. McMurdy                 [ARGUED]
Fox Rothschild


                             2
100 Park Avenue
Suite 1500
New York, NY 10017
Counsel for Appellees
APA Truck Leasing, APA Transport Corp.

Shea H. Lukacsko
Fox Rothschild
75 Eisenhower Parkway
Roseland, NJ 07068
Counsel for Appellees
APA Truck Leasing, APA Transport Corp.



               ORDER AMENDING OPINION


FUENTES, Circuit Judge.



       IT IS NOW ORDERED that on Page 9, the two sentences
in the first paragraph beginning with “One set of plaintiffs was
comprised of...” and ending with “who alleged violations of the
WARN Act and ERISA” be replaced with the following:



      One set of plaintiffs was comprised of two ERISA
      funds, the Teamsters Pension Trust Fund of
      Philadelphia and Vicinity and the Teamsters
      Health and Welfare Fund of Philadelphia and
      Vicinity (“Plaintiff Funds”), which together with
      Teamsters Local 470 (“Employee Plaintiffs”),
      alleged violations of the WARN Act and ERISA.
      A second set of plaintiffs was comprised of a class
      of non-union employees and Local 560 (also
      “Employee Plaintiffs”) who alleged violations of
      the WARN Act and ERISA.




                           3
                          By the Court,



                          /s/ Julio M. Fuentes
                          Circuit Judge


Dated: October 27, 2008




                              4